       Case 2:18-cv-02420-SRB Document 50 Filed 01/28/20 Page 1 of 1



 1
 2
 3
 4
 5                      IN THE UNITED STATES DISTRICT COURT
 6                               FOR THE DISTRICT OF ARIZONA
 7
 8   Garrett Cooper,                                   No. CV-18-02420-PHX-SRB
 9                  Plaintiff,                         ORDER
10   v.
11   Transtyle Incorporated, et al.,
12                  Defendants.
13
14          On October 22, 2018 the Court held a Rule 16 Scheduling Conference. The Joint
15   Proposed Pretrial Order was to be lodged by January 27, 2020. The Pretrial Conference
16   was set on February 3, 2020 and a Jury Trial was set on February 11, 2020. The parties
17   having failed to lodge the Joint Proposed Pretrial Order;
18          IT IS ORDRERED that counsel for Plaintiff show cause in writing within 7 days
19   from the date of this Order why this case should not be dismissed.
20          IT IS FURTHER ORDERED that is counsel fails to show cause in writing within 7
21   days from the date of this Order this case will be dismissed without further notice.
22          IT IS FURTHER ORDERED vacating the Pretrial Conference and the Trial.
23
24                 Dated this 28th day of January, 2020.
25
26
27
28
